In a proceeding pursuant to article 78 of the CPLR to annul respondents’ determination dated June 20, 1972, denying petitioner’s applications for approval of site and building plans for an electric generating unit, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated August 8, 1972, which granted respondents’ motion to dismiss the proceeding pursuant to subdivision 1 of CPLR 7801 on the ground that respondents’ determination was not final. Judgment reversed, on the law, without costs, and proceeding remanded to Special Term to proceed expeditiously in accordance with the views herein set forth. Although respondents’ determination was not final, because it denied petitioner’s applications pending submission of additional information, in our opinion it was reviewable (CPLR 7801, subd. 1; Town Law, § 267, subd. 7; Ellsworth Realty Co. v. Kramer, 268 App. Div. 824; Matter of Peckham Ind. v. Ross, 60 Misc 2d 566, affd. on other grounds 34 A D 2d 826). However, further proceedings at Special Term are required to resolve the dispute evidenced in the papers before this court over whether information not placed before respondents is pertinent to their decision and capable of being acquired., Respondents’ return should be filed at once; and the proceeding set down for a preferred and speedy trial, with the right to the losing party to seek a quick appeal. Rabin, P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.